Title: To Thomas Jefferson from William Cocke, 5 July 1804
From: Cocke, William
To: Jefferson, Thomas


               
                  Dear Sir,
                  Chiccasaw Nation 5th July 1804
               
               I am now on my return from the natchez after Visiting that place and a Small part of Louisiana the advanced Season induced my friends to advise me not to Venture Returning by way of Orleans Yesterday the 4th of July was Celebrated at this place by a large Concorse of the natives among whom was General Colbert Major Colbert Levy & James Colbert Turnbull and a number of the cheifts of the nations their wives & families to geather with a Respectable Collection of white people who inhabit this Country the Toast was appropriate to the day, and a dinner in plain and Jenteel Stile was provided the General Joy and harmony Shown on this Occasion and the atteachment exprest for Our Government and its administration would do honor to any portion of the Union after diner they had a ball, in American Stile as they Calld this the American day, at this exebition I could Scarsely credit my own eyes, many of the natives danced with a most gracefull air and kept good time they danced Reales Curtilions & Jigs in the Old Virginia mode I only do Justice to the wife of Mr James Colbert when I Say She is one of the most accomplished women of my Acquaintance that has not the aid of a Liberal Education She Speaks English equally as plain as any person in her manners She is plain unassuming and uneffected the women of that nation Seem to Vye with each other who Shall Spend the most & the neatest the agent Mr Mitchel deserves great credit for his exertions to improve this people they are making great improvements in farming Vast numbers of them have lately left their Towns and are makeing farms & Raiseing Stock I have been Very Sick a few days past with the fevour so prevalant in this Country but have got about again not one of my Company escaped and more than one third of the boat men that Return that belong to the States of Kentuckey Tennessee & Ohio are taken with that plague the agent hear Shew them every kindness in his power so that his house is little better than a hospitle for the Sick travellers I know by th you will be tired Reading my Scrawl & I am too Sick to write more accept assurances of the high esteem of your
               m obt h servt
               
                  
                     Wm Cocke
                  
               
               
                  My fevour is Riseing & I expect will Shortly be up to 190—
               
               
                  W.C
               
            